DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

This Office Action is in response to amendments and remarks filed June 2, 2021.  Claims 1, 4-8, 10-13 and 15-24 are currently pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 2, 2021 has been entered.

Claim Objections
3.	Claim 23 is objected to because of the following informalities:  The limitation “an on-chip lens” in line 5 of the claim should be “the on-chip lens” since the limitation has already been mentioned in claim 19, in which claim 23 is dependent. This corrects any antecedent issues.  Appropriate correction is required.


Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

5.	Claim 1, 4-8, 10-13 and 15-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10347671 in view of Machida (US 20110234836). 
In regards to claim 1, 10347671 teaches  an image sensor (claim 1 and 7) comprising: a semiconductor chip (claim 1, line 2) comprising: a plurality of unit pixels in a pixel array (claim 1, line 4), wherein a first unit pixel of the plurality of pixels comprises: a photoelectric converting unit configured to store charges (claim 1, lines 5- 7); a charge holding unit configured to hold the charges stored in the photoelectric converting unit (claim 1, lines 8-9); and a charge-voltage converting unit configured to convert the charges to a voltage (claim 1, lines 10-11); and a plurality of light shielding films (claim 1, line 12), wherein a first light shielding film of the plurality of light shielding films and the charge holding unit are on a same side of the photoelectric unit (claim 1, lines 30-32) wherein an opening in the plurality of light shielding films separates the first light shielding film from a second light shielding film of the plurality of light shielding films (claim 1, lines 13- 16), wherein a center of the opening is positioned a distance from a 
In regards to claim 4, 10347671 as modified by Machida teaches the image sensor according to claim 1, wherein the semiconductor chip further comprises a plurality of wires on the plurality of unit pixels (10347671, claim 3).

In regards to claim 6, 10347671 as modified by Machida teaches the image sensor according to claim 1, wherein shapes of a plurality of wires on the plurality of unit pixels are based on the position of the first unit pixel (10347671, claim 4).
In regards to claim 7, 10347671 as modified by Machida teaches the image sensor according to claim 1, wherein the semiconductor chip further comprises: a plurality of wires on the plurality of light shielding films at a position of each unit pixel of the plurality of unit pixels in the pixel array; and an on-chip lens on each of the plurality of wires, wherein shapes of the plurality of light shielding films and shapes of the plurality of wires are based on a direction of light rays incident on the photoelectric converting unit and a position of the on-chip lens, and wherein the position of the on-chip lens is based on the direction of the light rays (10347671, claim 5).

In regards to claim 10, 10347671 as modified by Machida teaches the image sensor according to Claim 1, wherein the second light shielding film (Machida, left side 116 in i+1 row) covers a charge holding unit of a second unit pixel (Machida, the charge holding unit 107a in i+1 row pixel, see fig. 21).
In regards to claim 11, 10347671 as modified by Machida teaches the image sensor according to Claim 1, wherein the first light shielding film prevents light leaking into the charge holding unit (Machida, paragraphs 178-180).
In regards to claim 12, 10347671 as modified by Machida teaches the electronic device according to claim 8, wherein the semiconductor chip further comprises a plurality of wires on the plurality of unit pixels (10347671, claim 3).
In regards to claim 13, 10347671 as modified by Machida teaches the electronic device according to claim 8, wherein a size of the opening is smaller than a size of a 
In regards to claim 15, 10347671 as modified by Machida teaches the electronic device according to claim 8, wherein shapes of a plurality of wires on the plurality of unit pixels are based on the position of the first unit pixel (10347671, claim 4). 
In regards to claim 16, 10347671 as modified by Machida teaches the electronic device according to claim 8, wherein the semiconductor chip further comprises: a plurality of wires on the plurality of light shielding films at a position of each unit pixel of the plurality of unit pixels in the pixel array; and an on-chip lens on each of the plurality of wires, wherein shapes of the plurality of light shielding films and shapes of the plurality of wires are based on a direction of light rays incident on the photoelectric converting unit and a position of the on-chip lens, and wherein the position of the on-chip lens is based on the direction of the light rays (10347671, claim 5).
In regards to claim 17, 10347671 as modified by Machida teaches the electronic device according to Claim 8, wherein the second light shielding film (Machida, left side 
In regards to claim 18, 10347671 as modified by Machida teaches the electronic device according to Claim 8, wherein the first light shielding film prevents light leaking into the charge holding unit (Machida, paragraphs 178-180).
In regards to claim 19, 10347671 teaches an imaging device (claim 1, 5 and 7) comprising: a plurality of unit pixels in a pixel array (claim 1, lines 4-5), wherein a first unit pixel of the plurality of pixels (claim 1, lines 4-5) comprises: a photoelectric converting unit configured to store charges (claim 1, lines 6-7); a charge holding unit configured to hold the charges stored in the photoelectric converting unit (claim 1, lines 8-9); and a charge-voltage converting unit configured to convert the charge to a voltage (claim 1, lines 10-11), and a plurality of light shielding films (claim 1, line 12), wherein a first light shielding film of the plurality of light shielding films and the charge holding unit are on a same side of the photoelectric converting unit (claim 1, lines 30-32) wherein an opening separates the first light shielding film from a second light shielding film of the plurality of light shielding films (claim 1, lines 13-16), wherein a position of the opening is shifted from a center of the charge holding unit a distance corresponding to a second unit pixel of the plurality of unit pixels based on a position of the first unit pixel and a position of the second unit pixel (claim 1, lines 13-29, the shifting of the ends of the first and second light shielding films dependent on position of given pixel is the same as the opening shifting a distance from the center of the first unit pixel in a profile view, basically just different ways of describing the shift of the opening/aperture between first and second light shielding films over the photoelectric conversion unit of the given 
In regards to claim 20, 10347671 as modified by Machida teaches the imaging device according to claim 19, further comprising a plurality of wires on the plurality of unit pixels (10347671, claim 3).
In regards to claim 21, 10347671 as modified by Machida teaches the imaging device according to claim 19, wherein a size of the opening is smaller than a size of a second opening between a second light shielding film (Machida, left side 116 in i+1 row) and a third light shielding film (Machida, the light shielding film 116 on opposite side of photoelectric conversion unit 114 in i+1 th row, not seen in figure 1, but would be there 
In regards to claim 22, 10347671 as modified by Machida teaches the imaging device according to claim 19, wherein shapes of a plurality of wires on the plurality of unit pixels are based on the position of the first unit pixel (10347671, claim 4).
In regards to claim 23, 10347671 as modified by Machida teaches the imaging device according to claim 19, wherein the semiconductor chip further comprises: a plurality of wires on the plurality of light shielding films at a position of each unit pixel of the plurality of unit pixels in the pixel array; and an on-chip lens on each of the plurality of wires (10347671, claim 5).
In regards to claim 24, 10347671 as modified by Machida teaches the imaging device according to claim 23, wherein shapes of the plurality of light shielding films and shapes of the plurality of wires are based on a direction of light rays incident on the photoelectric converting unit and a position of the on-chip lens, and wherein the position of the on-chip lens is based on the direction of the light rays (10347671, claim 5).

Claim Rejections - 35 USC § 103
6.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


7.	Claim 1, 4, 8, 10-12 and 17-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Machida (US 20110234836) in view of Egawa (US 20070201114).
Re claims 1 and 8: Machida teaches an electronic device (fig. 10, 14, 12 and 21), comprising: an image sensor (10), wherein the image sensor (10) comprises: a semiconductor chip (111) (paragraph 160), wherein the semiconductor chip (paragraph 160) comprises: a plurality of unit pixels in a pixel array (11) (paragraph 160), wherein a first unit pixel (i th row pixel) (fig. 21) of the plurality of pixels (11) comprises: a photoelectric converting unit (PD, 114/113 in the i th row) configured to store charges (paragraph 281, charge is stored in the N-layer); a charge holding unit (167a in the i th row) configured to hold the charges stored in the photoelectric converting unit (PD, 114/113 in the i th row) (paragraph 41, fig. 12); and a charge-voltage converting unit (FD) configured to convert the charges to a voltage (see fig. 12, paragraph 41); and a plurality of light shielding films (116 left and right side of the photoelectric converting unit 114/113, in the i th row, i-1 the row and i+1 th row, plus shielding films of other rows not shown, paragraph 68 and 175, fig. 14 and 21), wherein a first light shielding film (116 on the right covering charge holding unit 107a in the i th row) of the plurality of light shielding films (116 left and right side of the photoelectric converting unit 114/113, in the i th row, i-1 the row and i+1 th row, plus shielding films of other rows not shown, paragraph 68 and 175, fig. 14 and 21) covers the charge holding unit (107a in the i th 
Re claims 4 and 12: Machida as modified by Egawa teaches the image sensor/electronic device, wherein the semiconductor chip further comprises a plurality of wires (Machida, 1MT, 2MT, see fig. 21) on the plurality of unit pixels (Machida, 1 MI, 2MT, see fig. 21).
Re claims 10 and 17: Machida as modified by Egawa teaches the image sensor/electronic device, wherein the second light shielding film (Machida, left side 116 in i+1 row, Egawa, 120g on the right of the photoelectric converting unit PD) covers a charge holding unit (Machida, 107a of i+1 row) of a second unit pixel (Machida, 107a of i+1 row pixel, see fig. 21).
Re claims 11 and 18: Machida as modified by Egawa teaches the image sensor/electronic device, wherein the first light shielding film (Machida, 116 on the right covering charge holding unit 107a in the i th row) prevents light leaking into the charge holding unit (Machida, paragraphs 178-180).
Re claim 19: Machida teaches an imaging device (fig. 10, 12 and 21), comprising: a plurality of unit pixels in a pixel array (11) (paragraph 160), wherein a first unit pixel (i th row pixel) (fig. 21) of the plurality of pixels (11) comprises: a photoelectric converting unit (PD, 114/113 in the i th row) configured to store charges (paragraph 281, charge is stored in the N-layer); a charge holding unit (107a in the i th row) configured to hold the charges stored in the photoelectric converting unit (PD, 114/113 in the i th row) (paragraph 41, fig. 12); and a charge-voltage converting unit (FD) configured to convert the charges to a voltage (see fig. 12, paragraph 41); and a 
Re claim 20: Machida as modified by Egawa teaches the imaging device, further comprising a plurality of wires (Machida, 1MT, 2MT, see fig. 21) on the plurality of unit pixels (Machida, 1MT, 2MT, see fig. 21).

8.	Claims 5 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Machida (US 20110234836) as modified by Egawa (US 20070201114) as applied to claims 1 and 8 above, and further in view of Yamaguchi et al. (US 7968888).
Re claims 5 and 13: Machida as modified by Egawa teaches the image sensor/electronic device, a second opening between the second light shielding film (Machida, left side 116 in i+1 row, Egawa, 120g to the right of PD1/FD, see fig. 3) and a third light shielding film (Machida, the light shielding film 116 on opposite side of . 
9.	Claims 6, 15, 22 and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Machida (US 20110234836) as modified by Egawa (US 20070201114) as applied to claims 1, 8 and 19 above, and further in view of Katsuno et al. (US 20090008687).

Re claim 23: Machida as modified by Egawa teaches wherein the semiconductor chip further comprises: a plurality of wires (Machida, 1MT, 2MT) on the plurality of light shielding films (Machida, 116 right and 116 left across the pixels, i th row, i+1 th row and i-1 th row) at a position of each unit pixel of the plurality of unit pixels in the pixel array (Machida, fig. 21); and an on-chip lens (Egawa, 211h), and wherein the position of the .

s 7 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Machida (US 20110234836) as modified by Egawa (US 20070201114) as applied to claims 1 and 8 above, and further in view of Katsuno et al. (US 20090008687 herein after Katsuno ‘687) and Katsuno et al. (US 7906827 herein after Katsuno ‘827).
Re claims 7 and 16: Machida as modified by Egawa teaches wherein the semiconductor chip further comprises: a plurality of wires (Machida, 1MT, 2MT) on the plurality of light shielding films (Machida, 116 right and 116 left across the pixels, i th row, i+1 th row and i-1 th row) at a position of each unit pixel of the plurality of unit pixels in the pixel array (Machida, fig. 21); and an on-chip lens (Egawa, 211h), and wherein the position of the on-chip lens (Egawa, 211h) and the plurality of light shielding films (Egawa, 120g left and right side, fig. 3, Machida, 116 left and right over each pixel) is based on the direction of the light rays (Egawa, fig. 3, paragraphs 37 and 38, lens and plurality of light shielding films is shifted based on position of pixel to compensate for direction of light entering the pixels on periphery of array), but does not specifically teach the on-chip lens on each of the plurality wires and wherein shapes of the plurality of light shielding films and shapes of the plurality of wires are based on a direction of light rays incident on the photoelectric converting unit and position of the on-chip lens. Katsuno ‘687 teaches the image sensor, wherein the semiconductor chip further comprises: a plurality of wires (Katsuno ‘687, 22C with 22B) on the plurality of light shielding films (Katsuno ’687, 22A left and 22A right) at a position of each unit pixel of the plurality of unit pixels in the pixel array (Katsuno ’687, fig. 5); and an on-chip lens (Katsuno ‘687, 24 and 28) on each of the plurality of wires (Katsuno ‘687, 22C with .

11.	Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Machida (US 20110234836) as modified by Egawa (US 20070201114) as applied to claim 19 above, and further in view of Yamaguchi et al. (US 6344666).
Re claim 21: Machida as modified by Egawa teaches the image sensor/electronic device, a second opening between the second light shielding film (Machida, left side 116 in i+1 row, Egawa, 120g to the right of PD1/FD, see fig. 3) and a third light shielding film (Machida, the light shielding film 116 on opposite side of photoelectric conversion unit 114 in i+1 th row, not seen in figure 1, but would be there covering another charge holding unit 107a in i+1 th row, Egawa, 120g to the right of PD1/FD), wherein the second light shielding film (Machida, left side 116 in i+1 row, Egawa, 120g to the right of PD1/FD, see fig. 3) covers a charge holding unit (Machida, 107a of i+1 row) of a second unit pixel (Machida, pixel in i+1 row), and wherein the first unit pixel (Egawa, PD2/FD) is closer to a center of the pixel array and the second unit pixel (Egawa, PD1/FD) is away from the center of the pixel array (Egawa, see fig. 3), but does not specifically teach wherein a size of the opening is smaller than a size of a second opening. Yamaguchi teaches wherein a size of an opening (26a) between light shielding film (26) at a center of a pixel array (fig. 4A and 4B) is smaller than a size of a second opening (20B) between the light shielding film (26) at a periphery of a pixel array (fig. 4A and 4B). It would have been obvious to one of ordinary skill in the art at the time the invention was .
12.	Claim 24 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Machida (US 20110234836) as modified by Egawa (US 20070201114) and Katsuno et al. (US 20090008687 herein after Katsuno ‘687) as applied to claim 23 above, and further in view of Katsuno et al. (US 7906827 herein after Katsuno ‘827).
Re claim 24: Machida as modified by Egawa and Katsuno ‘687 teaches wherein the semiconductor chip further comprises: the plurality of wires (Machida, 1MT, 2MT) on the plurality of light shielding films (Machida, 116 right and 116 left across the pixels, i th row, i+1 th row and i-1 th row) at a position of each unit pixel of the plurality of unit pixels in the pixel array (Machida, fig. 21); and the on-chip lens (Egawa, 211h), and wherein the position of the on-chip lens (Egawa, 211h) and the plurality of light shielding films (Egawa, 120g left and right side, fig. 3, Machida, 116 left and right over each pixel) is based on the direction of the light rays (Egawa, fig. 3, paragraphs 37 and 38, lens and plurality of light shielding films is shifted based on position of pixel to compensate for direction of light entering the pixels on periphery of array), wherein shapes of the plurality of wires (Katsuno ‘687, 22C with 22B) and a shift of the plurality of light shielding films (Katsuno '687, 22A left and 22A right) is based on a direction of light rays incident on the photoelectric converting unit (Katsuno ’687, 12, see fig. 5) and the 

Response to Arguments
13.	Applicant’s arguments with respect to claim(s) 1, 4-8, 10-13 and 15-24 have been considered but are moot in view of new grounds of rejection as set forth above in view of Egawa (US 20070201114).
The Applicant argues that the Machida reference does not teach an opening that separates a first light shielding film from a second light shielding film of a plurality of films, Examiner respectfully disagrees. According to figure 14 and 21 and paragraphs 

Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D BENNETT whose telephone number is (571)270-3419.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JENNIFER D BENNETT/Examiner, Art Unit 2878